MEMORANDUM **
Maria Eneldina Urugutia, a native and citizen of Guatemala, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming, without opinion, an immigration judge’s denial of her application for asylum and withholding of removal.
Urugutia’s contentions that the BIA’s streamlining regulations violate her right to due process and are void for vagueness are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.